Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
Response to Amendment
In response to the amendments received 10/29/2020: 
Claims 1-4 and 6-16 are pending in the current application. Claims 13-16 remain withdrawn without traverse. Claims 5 and 17 are cancelled. Claim 1 is amended. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over G, Banerjee, et al. "Anomalous specific heat and other properties of amorphous Bal-xLixBiO3-δ(x = 0-0.7) oxides around semiconductor-metal semiconductor like transition." Journal of Materials Science Letters, vol. 15, 1996, pp. 2008-11 in view of Niino et al.(JP 2016/213178). 
Regarding claims 1, Banerjee teaches an ionic-conductive compound, Bal-xLixBiO3-δ(x = 0 - 0.7), with examples where x = 0.2 and 0.4, y = 0, and z = 0, which meets Formula 1:
LixA(1-x-y)MzM’(1-z)O3

Banerjee is silent in teaching a y as a vacancy on an A site of the compound where 0.1≤y≤0.25; however, Niino, in a similar field of endeavor related to ionic conductive compounds teaches perovskite compounds of formula LixAyBO3+α where A can be Ba (P18) and B can be Bi (P19). Niino teaches x most preferably in the range of 0.05 ≤ x < 1, or more preferably 0.07≤x≤0.6 to improve ion diffusion (P21). Niino also teaches that it is preferable to have a vacancy on the A-site of the perovskite structure to improve the conductivity and reduce resistance of the compound (P27. 32). Niino teaches the vacancy where 0.2≤(x+y) <1 (P21), or a vacancy on the A site of the compound in a range of ~0.01 < vacancy on A-site ≤ 0.8 (the vacancy value is the difference of 1 – the sum of the A site compounds). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a vacancy on an A site of the compound of Banjeree where instantly claimed formula 1 y value is in a range of ~0.01<yF1≤0.8 to improve conductivity and decrease resistance, as taught by Niino.
The examiner takes note of the fact that the prior art range of ~0.01≤yF1≤0.8 partially overlaps the claimed range of 0.1≤y≤0.25. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 2, modified Banerjee teaches 0 ≤ x ≤ 0.7. Niino teaches x ideally in a range of 0.07≤x≤0.6 to improve ion diffusion (P21).
The examiner takes note of the fact that the prior art range of 0 ≤ x ≤ 0.7 and 0.07≤x≤0.6 completely encompasses the claimed range of 0.1≤ x ≤0.25. Absent any additional and more In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 3, modified Banerjee teaches A is Ba (title, pg. 1). 
Regarding claim 4, modified Banerjee teaches the chemical composition as claimed. It has been held that products of identical chemical compositions cannot have mutually exclusive properties with respect to the compound. Therefore the compound of Banerjee would inherently have a perovskite-type structure.  MPEP 2112.01 II
Regarding claims 6-9, modified Banerjee teaches the claimed composition. Therefore, the properties applicant claims are necessarily present, including an electronic conductivity between 2x10-8 to 2x10-6 Siemens per centimeter at 20oC and between 8x10-8 to 1x10-5 Siemens per centimeter at 60oC and an ionic conductivity between 3x10-8 to 3x10-6 Siemens per centimeter at 20oC. It has been held that products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01 II
Regarding claim 10, modified Banerjee teaches the claimed composition. Therefore, the properties applicant claims are necessarily present, including diffraction peaks at 29.0o, 41.5o, and 51.2o2θ when analyzed by X-ray powder diffraction using CuKα radiation. It has been held that products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01 II
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Niino, as applied to at least claim 1 above, and further in view of Christian et al. (US 7,300,722).
Regarding claim 11, modified Banerjee teaches the ionic-electronic conductive compound of claim 1, the rejection of which is incorporated herein in its entirety. 
2Ba2Bi2O11 (Col. 2 [4-16]), which has a perovskite-type structure (Col. 4 [19-21]). Christian teaches that using this structure, or an oxide with a metal and bismuth as a positive electrode enhances the overall battery performance, especially at high discharge rates (Col. 2 [41-47]).  A skilled artisan would therefore expect that substituting the oxide of Banerjee into the cathode of Christian would yield predictable results. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 II
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the bismuth metal oxide of Banerjee in the positive electrode of the battery in Christian as it would enhance the overall battery performance. 
Regarding claim 12, Christian in view of modified Banerjee teaches the positive electrode with the conductive compound of modified Banerjee. Christian teaches the lithium-air battery additionally comprising a negative electrode, or anode, and a separator (Col. 1 [41-45]). 
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niino et al. (JP 2016/213178) in view of G, Banerjee, et al. "Anomalous specific heat and other properties of amorphous Bal-xLixBiO3-δ(x = 0-0.7) oxides around semiconductor-metal semiconductor like transition." Journal of Materials Science Letters, vol. 15, 1996, pp. 2008-11.  
Regarding claims 1, Niino teaches an ionic-electronic conductive compound of formula LixAyBO3+α where A can be Ba (P18) and B can be Bi (P19). Niino teaches x most preferably in 
The examiner takes note of the fact that the prior art range of ~0.01≤yF1≤0.8 partially overlaps the claimed range of 0.1≤y≤0.25. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Banerjee, in a similar field of endeavor related to ionic conductive compounds, teaches the specific combination of Ba and Bi in the form of an ionic-conductive compound, Bal-xLixBiO3-δ(x = 0 - 0.7), with examples where x = 0.2 and 0.4, y = 0, and z = 0, which meets Formula 1:
LixA(1-x-y)MzM’(1-z)O3 , where A comprises Ba and M’ is Bi for high conductivity (pg. 2008, Col. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select the specific combination of Li, Bi, and Ba because Niino provides the teaching, suggestion of combination and motivation to select the specific materials, wherein Banjeree further teaches this material is known and achieves high conductivity. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07  
claim 2, modified Niino teaches x ideally in a range of 0.07≤x≤0.6 to improve ion diffusion (P21).
The examiner takes note of the fact that the prior art range of 0.07≤x≤0.6 completely encompasses the claimed range of 0.1≤ x ≤0.25. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 3, modified Niino teaches A can be Ba (P18), wherein Banjeree teaches the selection of A as Ba is known (title, pg. 1). 
Regarding claim 4, modified Niino in view of Banjeree teaches the chemical composition as claimed. Niino teaches the compound has a perovskite-type structure (P27). It has been held that products of identical chemical compositions cannot have mutually exclusive properties with respect to the compound. Therefore the compound of Banerjee would inherently have a perovskite-type structure.  MPEP 2112.01 II
Regarding claims 6-9, modified Niino in view of Banjeree teaches the claimed composition. Therefore, the properties applicant claims are necessarily present, including an electronic conductivity between 2x10-8 to 2x10-6 Siemens per centimeter at 20oC and between 8x10-8 to 1x10-5 Siemens per centimeter at 60oC and an ionic conductivity between 3x10-8 to 3x10-6 Siemens per centimeter at 20oC. It has been held that products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01 II
Regarding claim 10, modified Niino in view of Banjeree teaches the claimed composition. Therefore, the properties applicant claims are necessarily present, including diffraction peaks at 29.0o, 41.5o, and 51.2o2θ when analyzed by X-ray powder diffraction using 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niino in view of Banjeree, as applied to at least claim 1 above, and further in view of Christian et al. (US 7,300,722).
Regarding claim 11, modified Niino in view of Banjeree teaches the ionic-electronic conductive compound of claim 1, the rejection of which is incorporated herein in its entirety. Niino teaches using the ionic-electronic compound as a positive electrode (P11). 
Modified Niino fails to a positive electrode for a lithium-air battery comprising the ionic-electronic conductive compound; however, Christian, in a similar field of endeavor related to conductive compounds, teaches a lithium-air battery where the positive electrode, or cathode comprising a lithium barium bismuth oxide, or Li2Ba2Bi2O11 (Col. 2 [4-16]), which has a perovskite-type structure (Col. 4 [19-21]). Christian teaches that using this structure, or an oxide with a metal and bismuth as a positive electrode enhances the overall battery performance, especially at high discharge rates (Col. 2 [41-47]).  A skilled artisan would therefore expect that substituting the oxide of modified Niino into the cathode of Christian would yield predictable results. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 II
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the bismuth metal oxide of Banerjee in the positive electrode of the battery in Christian as it would enhance the overall battery performance. 
claim 12, Christian in view of modified Niino teaches the positive electrode with the conductive compound of modified Niino. Christian teaches the lithium-air battery additionally comprising a negative electrode, or anode, and a separator (Col. 1 [41-45]). 
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
Applicant argues that Niino teaches improvements to conductivity are associated with the combination of the LiNbO3 and the defects in the A phase, and therefore Niino teaches only the LiNbO-3 structure for improvement and a person of skill in the art would not consider modifying the material to incorporate the defects in the A phase as Niino fails to disclose any benefit in doing so. 
Examiner respectfully disagrees. Niino teaches in one embodiment that the metal oxide preferably has an A-site deficient structure (P27), this embodiment does not require or mention the combination with the LiNbO3- structure. The LiNbO3 structure is only an example of another separate embodiment (P30-31) and teaches benefits of the vacancy are also directed to the broader claimed Formula 1 (23. 27), as seen based on the claim dependence in Niino, where claim 2 is directed to the vacancy and claim 1 is drawn to the formula LixBayBiO3. Therefore, the combination of Niino claims 1 and 2 teaches the metal oxide with an A-site vacancy, without mention to the LiNbO3 phase and Niino teaches embodiments using only an A-site vacancy for improved ion diffusion (P25-27). 
Applicant also argues that the claimed vacancy is significantly narrower than the range of Niino and that non-obviousness and unexpected beneficial properties can be seen in Table 1 of the instant specification. 

The first overarching issue is that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (MPEP 7160.02(d)) (Examiner emphasis).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See also the following case law (MPEP 716.02(d)):
In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); 

In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.); and 

In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.") 

Applicants can rebut a prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. Table 1 of the instant application only gives examples of a vacancy of 0.1, 0.2 and 0.25 and further only uses A as Ba and M’ as Bi where claim 1 recites that “A can comprise Mg, Ca, Sr, Ba, or a 
Thus the evidenced offered to support the allegation of unexpected results is not commensurate in scope with the claim in terms of at least the components used. For example, in the case law of In re Grasselli cited above, the evidence of experiments limited to sodium were considered insufficient to rebut the prima facie case of obviousness because the claims were directed to catalysts containing an alkali metal (sodium being a species of the genus alkali metal of which there are only six alkali metals).   Likewise, in terms of rebutting a prima facie case of obviousness on the basis of unexpected results, the single species of platinum does not provide sufficient evidence for the claimed genus of “platinum or platinum alloys;” the single species of the specified ionomer does not provide sufficient evidence for the vast genus of proton-conductive polymers; the single species of diacetone alcohol (DAA) does not provide sufficient evidence for the genus of a tertiary alcohol having from 4 to 6 carbon atoms; and the specified pulverization medium that is the same as the dispersion medium used does not support the extremely vast genus of “at least one medium selected from the group consisting of a gas, a liquid, and a solid having a Vickers hardness lower than titania.”  Of note is that the claims entirely omit the use of claimed compounds other than Ba and Bi. 
Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  A single comparative example outside the range (at 3% - Comparative Example 3) is not a “sufficient number of tests” outside the claimed range to show criticality of the range.  Table 1 has no comparative examples, and thus not only are the beneficial results of the claimed vacancy 
            Lastly, with respect to the first issue of the evidence offered for support of unexpected results lacking with respect to what is claimed, the A site vacancy in a range of 0.1 to 0.25 is deficient at least in terms a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Thus it is not clear what benefits are being shown in Table 1, nor what provides this benefit.  As such, the Examiner does not find the objective evidence offered to support the allegation of non-obviousness in terms of unexpected results commensurate in scope with the claims which the evidence is offered to support (MPEP 7160.02(d)).
	Furthermore, examiner submits that an A-site deficiency technique is a known technique and provides expected results for analogous perovskite lithium ion conductor materials. 
This is evidenced by Chin et al. (JPH 07169456A). Chin teaches a positive electrode active material for a lithium battery where the material is a perovskite ABO3 structure, where the A site is occupied by lithium and preferably bismuth (abstract and claim 1) and there is an A-site deficit or vacancy in a range of 0.1 to 0.3 to improve properties and conductivity (P33). Therefore modifying the A-site deficiency/vacancy is a well-known technique. 
Therefore it is concluded that the instant disclosure does not teach unexpected results, but also that modifying a vacancy is known within the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729